The statement of facts adduced on the hearing of the motion for new trial in this case has been again examined. There seems no doubt of the correctness of our former disposition of the case. Appellant is not shown to be unable to employ counsel; in fact the contrary appears. He is shown to have been in consultation with counsel shortly prior to this trial. He took chances on defending himself, and secured an acquittal in one case. He had every opportunity of obtaining counsel before going into this trial. We do not feel at liberty to reverse this case because, under these circumstances, he might not be able to properly preserve every error which might have been preserved by an attorney.
The motion for rehearing will be overruled.
Overruled.